DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 19 is objected to because of the following informalities:  “Method for piloting…” should be “A method for piloting…”. All claims must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent). See MPEP §608.01(m). Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “wherein at least one controllable pilot valve is piloted at a shifted angular position”. This language is indefinite as it is unclear from what angular position the valve is shifted. The claim merely recites that it is shifted with no reference point.
The claim will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rausch (DE 10 2007 052602 A1).
Regarding claim 1, Rausch discloses a device for gas and/or vacuum distribution for a sheet processing machine comprising: at least one controllable pilot valve 39, a fixed body comprising: at least one main gas 
Regarding claim 3, Rausch discloses a device for gas and/or vacuum distribution according to claim 1, wherein the mobile piston (17,19,21) comprises an enlarged head 19 which has a complementary shape to a shape of the second chamber (29,31,33) of the housing to isolate a first 29 and a second 33 side of the second chamber, each control gas opening 
Regarding claim 5, Rausch discloses a device for gas and/or vacuum distribution according to claim 3, wherein the first 35 and the second 37 control gas openings are connected to a same controllable pilot valve 39, and the controllable pilot valve is configured to take: a first position wherein a control gas can enter through the first control gas opening 35 while gas can exit through the second control gas opening 37, and a second position wherein a control gas can enter through the second control gas opening while gas can exit through the first control gas opening.
Regarding claim 6, Rausch discloses a device for gas and/or vacuum distribution according to claim 1, wherein the mobile piston (17,19,21) comprises a cylindrical base 19 which has a complementary shape to a cylindrical shape of the housing to isolate the first 27 and second (29,31,33) chambers from each other in the closed position and in the open position.
Regarding claim 11, Rausch discloses a device for gas and/or vacuum distribution according to claim 1, further comprising at least one damper (spring in chamber 33) fixed to the fixed body and abutting the mobile piston (17,19,21) in the second chamber (29,31,33) in the open position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch.
Regarding claim 2, Rausch discloses a device for gas and/or vacuum distribution according to claim 1. Rausch lacks the explicit disclosure of the gas path having a diameter size in the fixed body that is between two to ten times a diameter size of the gas path through the controllable pilot valve. It would have been obvious to one having ordinary skill in the art at the time of the invention to have the gas path in the device of Rausch be between 
Regarding claim 7, Rausch discloses a device for gas and/or vacuum distribution according to claim 2, wherein the at least one main gas outlet and at least one first 35 and second 37 control gas openings open on a same first side of the fixed body, the main gas inlet (A) opening on a second side of the fixed body, perpendicular to the first side. See Fig. 1.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch in view of Manhard (US 7,320,322 B2).
Regarding claim 8, Rausch discloses everything claimed, except Rausch lacks the disclosure of a device for gas and/or vacuum distribution according to claim 2, wherein the fixed body comprises a first cover plate assembled on a side of a main portion of the fixed body to connect the first chamber to the main gas inlet. Manhard teaches the use of a cover plate 14 on a valve, in order to create an assembly of valve pistons within a valve body. Manhard, col. 2, lines 18-23. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use a first cover plate assembled on a side of a main portion of the fixed body to connect the first chamber to the main gas inlet, in the device of Rausch, as taught by Manhard, in order to create an assembly of valve pistons within a valve body.

Regarding claim 10, Rausch discloses everything claimed, except Rausch lacks a plurality of housings and mobile pistons, each housing receiving a respective one of the mobile piston, the first cover plate connecting between at least two of the main gas inlets. Manhard teaches the use of multiple housings and pistons 16,18,20 with the cover plate 14 connecting between the main gas inlets, in order to operate under lower pressure. Manhard, col. 1, lines 13-19. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use a plurality of housings and mobile pistons, each housing receiving a respective one of the mobile piston, the first cover plate connecting between at least two of the main gas inlets, in the device of Rausch, as taught by Manhard, in order to operate under lower pressure. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rausch in view of Chapman (US 3,999,568 A).
.

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch in view of Tissue (US 2009/0078899 A1).
Regarding claim 15, Rausch discloses everything claimed, except a suction unit. Tissue teaches the use of a suction unit in order to use with a document handler. Tissue, par. 59-62. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a suction unit with the device of Rausch, as taught by Tissue, in order to handle documents.

Regarding claim 17, the device of Rausch as modified by Tissue comprises a sheet processing machine further comprising a feeder according to claim 16. See Tissue, par. 6.
Regarding claim 18, the device of Rausch as modified by Tissue comprises a sheet processing machine according to claim 17, further comprising a central processing unit configured to pilot the at least one controllable pilot valve in relation with an angular position of a working cycle of the sheet-processing. See Tissue, par. 10.
Regarding claim 20, the device of Rausch as modified by Tissue comprises a sheet processing machine according to claim 17, further comprising a feeder. See Tissue, par. 6.
Regarding claim 21, the device of Rausch as modified by Tissue comprises a sheet processing machine according to claim 17, further comprising a device for gas and/or vacuum distribution. See Tissue, par. 105.
Allowable Subject Matter
Claims 4, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653